FILED
                            NOT FOR PUBLICATION                            AUG 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KINNEY WAYNE COMPTON,                            No. 09-56946

               Petitioner - Appellant,           D.C. No. 2:06-cv-02811-GW

  v.
                                                 MEMORANDUM*
KEVIN CHAPPELL, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                             Submitted August 6, 2013**

Before:        HUG, FARRIS, and LEAVY Circuit Judges.

       Kinney Wayne Compton appeals from the district court’s judgment denying

his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C.

§ 2253. We review de novo, Ybarra v. McDaniel, 656 F.3d 984, 989 (9th Cir.

2011), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Compton contends that the trial court’s admission into evidence of the

deceased victim’s out-of-court statements to police violated Compton’s Sixth

Amendment right to confrontation. As to the crime scene and emergency room

statements, the state court did not unreasonably apply clearly established Supreme

Court law in denying Compton’s claims. See 28 U.S.C. § 2254(d)(1). Crawford v.

Washington, 541 U.S. 36 (2004), left ambiguous the scope and meaning of the

terms “testimonial” and “interrogation,” and there were material differences

between the circumstances in Crawford and those presented here. As to the

statements made by Compton five days after the shooting, admission of those

statements was harmless. See Brecht v. Abramson, 507 U.S. 619, 637-38 (1993).

      AFFIRMED.